[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                     SEPTEMBER 18, 2007
                                    No. 06-14287                      THOMAS K. KAHN
                              ________________________                    CLERK


                      D. C. Docket No. 05-00475-CR-T-27-TGW

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                          versus

THOMAS F. SPELLISSY,
STRATEGIC DEFENSE INTERNATIONAL, INC.,


                                                          Defendants-Appellants.


                              ________________________

                     Appeals from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                  (September 18, 2007)

Before BIRCH and BARKETT, Circuit Judges, and KORMAN,* District Judge.
PER CURIAM:

       *
       Honorable Edward R. Korman, United States District Judge for the Eastern District of
New York, sitting by designation.
       Thomas F. Spellissy and his company Strategic Defense International, Inc.

(“SDI”) appeal from their conviction for conspiracy to defraud the United States

and to commit two offenses (bribery and wire fraud), in violation of 18 U.S.C.

§ 371. Spellissy also appeals his fifteen-month prison sentence.1 We affirm.

       The convictions arose out of the alleged general services agreement between

Spellissy, who was on “terminal leave” from the military, and William Burke, a

civilian contractor, to obtain preferential treatment for their clients. The

Government charged Burke by information with bribery, in violation of 18 U.S.C.

§ 201(b)(2)(A) and (B) and § 2, to which Burke pled guilty as charged. Spellissy

and SDI were convicted of conspiracy to defraud the United States and commit

two offenses (bribery and wire fraud), in violation of 18 U.S.C. § 371.

       At sentencing, the court calculated a four-level enhancement to Spellissy’s

offense level, based on its determination that Burke was a high-ranking public

official or otherwise held a sensitive position. The court then imposed a below-

Guidelines sentence of fifteen months.

       Spellissy argues on appeal that: (1) the district court erred in denying his

motion to suppress because the probable cause affidavit on which it was based



       1
         Spellissy was also sentenced to two years’ supervised release and 150 hours of
community service, and was ordered to pay a $4,000 fine. The district court stayed execution of
Spellissy’s sentence pending appeal.

                                               2
included misrepresentations and had omitted relevant information; (2) the

introduction into evidence of Burke’s plea agreement violated his Sixth

Amendment right to confront a witness; (3) the court erred in denying Spellissy’s

motion for acquittal or a new trial because the evidence was insufficient to

establish guilt for the conspiracy charges; and (4) his sentence was improperly

calculated under the Guidelines.

      As to the convictions, we first find no reversible error in the district court’s

conclusion that when the omissions were included and the misrepresentations

omitted from the probable cause affidavit, the affidavit still adequately supported

probable cause for the violation alleged. Thus, the district court did not err in

denying Spellissy’s motion to suppress. Second, we find no merit to Spellissy’s

argument that the admission of Burke’s plea agreement was erroneous. Finally, on

the basis of all of the evidence presented, viewing it, and drawing all reasonable

inferences from it, in the light most favorable to the jury verdict, United States v.

Ward, 197 F.3d 1076, 1079 (11th Cir. 1999), we are satisfied that there was

sufficient evidence from which a reasonable jury could have convicted Spellissy on

the conspiracy counts.

      As to the sentence, the district court did not clearly err in concluding that

Burke was a public official who held a sensitive position, and thus, did not err in



                                           3
determining his base offense level under U.S.S.G. § 2C1.1(b)(3).

      AFFIRMED.




                                        4